DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 14, 2021.  In virtue of this amendment:
Claim 13 is cancelled; and thus,
Claims 1-12 and 14 are now pending in the instant application.
Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An occupancy sensor calibration device … comprising … “a processor circuit arranged to repeatedly detect an occupancy in the vision data and a concurrent occupancy detection in the occupancy data, determine a location of the detected occupancy in the vision data, and store the location as part of the occupancy sensing region, and an occupancy storage arranged to store the locations; wherein the processor circuit is arranged to repeatedly detect a movement in the vision data and an absence of concurrent occupancy detection in the occupancy data, determine a location of the detected movement, and store the location as outside the occupancy sensing region”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-8 and 11 are allowed as being dependent on claim 1).
An occupancy sensor calibration method, the method comprising … “repeatedly detecting an occupancy in the vision data and a concurrent occupancy detection in the occupancy data, determining a location of the detected occupancy in the vision data, and storing the location as part of the occupancy sensing region, and repeatedly detecting a movement in the vision data and an absence of concurrent occupancy detection in the occupancy data, determining a location of the detected movement, and storing the location as outside the occupancy sensing region”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claim 14 is allowed as being dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Zapata et al. – US 10,240,751
Prior art Spero – US 2012/0206050
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 10, 2021